Opinion filed February 15, 2007 












 








 




Opinion filed February 15, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00290-CV 
                                                    __________
 
            IN RE SYLVIA MONREAL CISNEROS; SAMUEL CISNEROS;
     PENNY
STRICKLAND, INDIVIDUALLY, AS NEXT FRIEND OF ISAAC
 JOSEPH CISNEROS
STRICKLAND, AND AS ADMINISTRATRIX OF THE ESTATE OF ALEJANDRO JAVIEL CISNEROS;
THE ESTATE OF
      ALEJANDRO
JAVIEL CISNEROS; ARTHUR J. BRENDER, JR.; AND
                  EDWARD
DWAIN DENT D/B/A THE DENT LAW FIRM
 

 
                                                Original
Mandamus Proceeding
 

 
                                            M
E M O R A N D U M    O P I N I O N
Relators have filed in this court a motion to
dismiss their petition for writ of mandamus. 
Relators state that all the matters between the parties have been
resolved.
The motion is granted, and the petition for writ
of mandamus is dismissed.
 
PER CURIAM
 
February 15, 2007
Panel
consists of:  Wright, C.J, 
McCall, J., and Strange, J.